Citation Nr: 0009315	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left knee meniscectomy.

2.  Entitlement to a compensable evaluation for instability 
of the left knee.

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a shell fragment wound of the left upper 
back.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of the left buttock.

5.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating for compensation 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1966 to March 
1970.  For service in the Republic of Vietnam, he was awarded 
the Purple Heart Medal and the Combat Action Ribbon, among 
others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at a 
hearing before the undersigned at Washington, D.C., in 
October 1999.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran entered service in September 1967; he had 
surgery in 1967 for removal of cartilage from his left knee; 
in September 1969 he received multiple shell fragment wounds, 
including wounds to the left scapular area and the left 
buttock, from an exploding mortar shell; following treatment, 
he was returned to duty in November 1969 and discharged from 
service in March 1970.

2.  The residuals of a left knee meniscectomy result in left 
leg flexion limited to 45 degrees with occasional swelling 
and with slight degenerative changes but with no lateral 
instability or subluxation and with a non-disabling 
postoperative scar.

3.  The residuals of a shell fragment wound of the left upper 
back resulted in a fracture of the scapula which is healed, 
two scars which are not tender or painful, and with retained 
foreign bodies in the soft tissue, but with no damage to the 
left shoulder joint, and this injury results in not more than 
moderate overall disability of the muscles of the (minor) 
arm, and no significant neurological impairment.

4.  The residuals of a shell fragment wound of the left 
buttock resulted in a non-disabling postoperative scar, scant 
if any wasting of left buttock musculature, a small retained 
foreign body in the soft tissue (but not the hip joint) with 
good left hip range of motion.

5.  PTSD results in social and industrial impairment which is 
more than moderate but less than large with occasional 
decrease in work efficiency due to such symptoms as depressed 
mood, anxiety, chronic sleep impairment but without 
documented panic attacks or memory loss and without 
difficulty in understanding complex commands, without 
impairment of short- and long-term memory, and without 
impaired judgment or impaired abstract thinking.

6.  The veteran received a GED during service in 1967; he had 
training in drafting in 1977; his employment history includes 
work as a carpenter, a welder, a brick mason, and a 
landscaper; he reports that he became too disabled to work in 
July 1989.

7.  The veteran was found to be disabled by the Social 
Security Administration as of July 1989 due to severe 
musculoskeletal impairment and PTSD.

8.  The veteran's service-connected disabilities do not 
preclude gainful employment compatible with his education and 
employment history.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left knee meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
4.71a, Diagnostic Code 5260 (1999).

2.  The criteria for a compensable evaluation for instability 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a shell fragment wound of the left upper 
back have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.124a, Diagnostic Code 8699-8610 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a shell fragment wound of the left 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5317 (1999).

5.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.130, Diagnostic Code 9411 (1999); VAOPGCPREC 9-93, 
Fenderson v. West, 12 Vet. App. 119 (1999).

6.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased VA disability compensation 
are well grounded in that they are plausible.  All of the 
facts have been developed as far as practicable, all records 
identified have been collected for review, and the veteran 
was provided a hearing before the undersigned.  No further 
assistance is necessary to comply with the duty to assist.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule representative the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as this can 
practicably be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(emphasis added).

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee, the shoulder and the hip are 
considered major joints.  38 C.F.R. § 4.45; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Counsel for VA issued a Precedent Opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a 
knee disorder is already rated under Diagnostic Code 5257, a 
veteran must also have limitation of motion which at least 
meets the criteria for a 0 percent rating under Diagnostic 
Codes 5260 (flexion limited at 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) to obtain a separate 
rating if arthritis is clinically demonstrated.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), held that even if a claimant 
technically had full range of motion but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, assuming 
of course that arthritis was clinically demonstrated.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5269 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent evaluation, 
flexion limited to 30 degrees warrants a 20 percent 
evaluation, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5261 provides that limitation of leg extension to 
5 degrees warrants a noncompensable evaluation, extension 
limited to 10 degrees warrants a 10 percent evaluation, 
extension limited to 15 degrees warrants a 20 percent 
evaluation, and extension limited to 20 degrees warrants a 
30 percent evaluation.  

Removal of semilunar cartilage causing the knee to be 
symptomatic warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5259.  Other impairment of the 
knee resulting in subluxation or lateral instability which is 
slight warrants a 10 percent evaluation, which is moderate 
warrants a 20 percent evaluation, and which is severe 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  

In evaluating disabilities involving muscle groups due to 
gunshot or other trauma, objective findings consistent with 
moderate disability of muscles include entrance and (if 
present) exit scars, linear, or relatively small, and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fasciae 
or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  (In such 
tests, the rule that with strong efforts, antagonistic 
muscles relax is to be applied to ensure validity of tests.)  
Moderately severe disability of muscles is consistent with 
objective findings of entrance, and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fasciae, or moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56.

Severe disability of muscles is consistent with objective 
findings involving extensive, ragged, depressed, and adherent 
scars of the skin so situated as to indicate wide damage to 
muscle groups in the track of the missile.  X-rays may show 
minute, multiple, scattered foreign bodies indicating spread 
of intermuscular trauma and explosive effects of missile.  
Palpation shows moderate or extensive loss of deep fasciae or 
muscle substance.  Soft or flabby muscles in the wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but a diminished excitability to 
pulsed current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, at 
present, indicate severity.  38 C.F.R. § 4.56.  

Scars which are tender and painful on objective demonstration 
or poorly nourished with repeated ulceration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  Other scars are rated on limitation of part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Disability of Muscle Group XVII, involving extension of the 
hip, abduction of the thigh, and elevation of the opposite 
side of pelvis: which is slight warrants a noncompensable 
evaluation; which is moderate warrants a 20 percent 
evaluation; which is moderately severe warrants a 40 percent 
evaluation, and; which is severe warrants a 50 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5317.

Disability of Muscle Group I, affects function of the upper 
rotation of the scapula, elevation of the arm above the 
shoulder level, and extrinsic muscles of the shoulder girdle.  
Disability of Muscle Group I of the minor arm which is slight 
warrants a noncompensable evaluation, which is moderate 
warrants a 10 percent evaluation, which is moderately severe 
warrants a 20 percent evaluation and which is severe warrants 
a 30 percent evaluation. 38 C.F.R. § 4.73, Diagnostic 
Code 5301.

With respect to diseases of the peripheral nerves, incomplete 
paralysis of the upper radicular group (5th and 6th 
cervical), for the minor arm which is mild warrants a 
20 percent evaluation, which is moderate warrants a 
30 percent evaluation and which is severe warrants a 
40 percent evaluation.  Complete paralysis of the upper 
radicular group causing all shoulder and elbow movements to 
be lost or severely affected, but hand and wrist movements 
not affected, warrants a 60 percent evaluation for the minor 
arm.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise and  the Secretary 
did so.  The criteria for evaluating PTSD was amended during 
the pendency of this appeal.  Accordingly, the Board is 
compelled to review the clinical evidence on file in relation 
to both the older superseded and the more newly adopted 
criteria and to apply, since the adoption of the newer 
criteria, whichever of the two criteria are more favorable to 
the veteran's claim.

The now superseded criteria for PTSD provided that a 
100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A total evaluation was also warranted when 
a veteran was demonstrably unable to obtain or retain 
employment solely due to service-connected PTSD.  A 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the flexibility, 
reliability, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
evaluation was warranted when the ability to establish or 
maintain effective and wholesome relationships with people 
was definitely impaired.  The psychoneurotic symptoms result 
in such reduction of initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decisions.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
November 1993 Precedent Opinion, the VA General Counsel 
concluded that "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree," and represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).

The newly adopted criteria, made effective since November 
1996, provides that a 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily life 
(including maintenance of limited personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted for occupational and social 
impairment with deficits in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 30 percent evaluation is 
warranted for occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms of:  depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, chronic 
sleep impairment, and mild memory loss (although with 
satisfactory routine behavior, self-care and normal 
conversation).  38 C.F.R. § 4.130, Diagnostic Code 9411.

Congenital or developmental defects including personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for VA disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.   

Total disability will be considered to exist where there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 3.341.  The ability to 
overcome the handicap of disability varies widely among 
individuals, the rating, however, is based primarily on the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it.  Full 
consideration must be given to unusual physical or mental 
defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combination of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(2) Disabilities resulting from common etiology or a single 
accident, or (4) Multiple injuries incurred in action.  
38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration 
shall be provided to veterans who are unemployable by reason 
of service-connected disabilities although they fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b) (emphasis added).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
on which special consideration was given on account of the 
same, when it is satisfactorily shown that he is unable to 
secure further employment.  38 C.F.R. § 4.18.

1.  Residuals of Left Knee Meniscectomy

Facts:  The service medical records indicate that in February 
1967, the veteran injured his left knee while wrestling.  The 
diagnosis was a tear of the left medial meniscus.  He was 
scheduled for an operation at the orthopedic clinic.  No 
record of an actual meniscectomy during service is on file.

During a January 1972 VA examination, the veteran stated that 
he had removal of left knee cartilage in 1967.  He complained 
of occasional aching with damp weather.  There had been no 
swelling or locking of the knee since surgery.  There was a 
well-healed, 2 by 1/2 inch, nontender, nonadherent scar over 
the medial aspect of the knee.  No other residuals of the 
left knee meniscectomy were identified upon examination

Based upon these clinical findings, the RO granted service 
connection for the residuals of left knee meniscectomy in a 
February 1972 rating action with a noncompensable evaluation.

Private treatment records on file from the 1980's contain no 
complaints, findings or treatment for left knee problems.

In December 1989, the veteran was provided a VA orthopedic 
examination.  The veteran complained that he had a feeling of 
"some early giving away of the knee."  Examination of the 
knee demonstrated a range of motion from 0 to 130 degrees and 
the knee was stable to anterior and posterior drawer, medial 
and lateral stresses.  There was no mediolateral joint line 
tenderness.  The impression was status-post left knee 
meniscectomy "without residual."

Commencing in the early 1990's, the veteran had increasing 
complaints of left-sided pain, neurological impairment and 
paresthesia involving both the left arm and left leg but 
there was little, if any, complaint regarding the left knee 
separate and apart from these complaints.  A June 1991 VA 
X-ray study of the left knee was interpreted as revealing 
minimal spur formation at the articular margins of the 
patella.  The knee was otherwise unremarkable.

In October 1994, the veteran was hospitalized for cervical 
spine surgery and he was provided complete examinations but 
there were no complaints or findings of disability with 
respect to the left knee meniscectomy.  On testing, there was 
3-plus patellar reflex with positive cross abduction 
reflexes, bilaterally.  Neurological testing performed by VA 
after this cervical surgery noted that the left lower 
extremity was essentially normal.  

A VA orthopedic examination of March 1997 contained no 
complaints or findings regarding the veteran's left knee.  
The VA physician did find that disability of the veteran's 
left leg, including an altered gait with his foot and knee 
turned out, and other neurological problems were symptoms 
stemming from degenerative intervertebral disc disease of the 
lumbar spine, a disability which is not service connected or 
shown to be related to service (to be discussed in more 
detail below).

In May 1997, the veteran had a private physical examination 
by the North Carolina Disability Determination Services.  
Lumbar examination showed subjective complaints which were 
higher than objective findings.  He limped on the left side 
and transferred slowly from the table to the floor.  There 
were no particular findings regarding the left knee except 
that there was a surgical scar at that location.

In February 1998, the veteran was provided with a VA 
orthopedic examination.  At that time, the veteran complained 
of pain and intermittent swelling of the knee and a limited 
ability to walk.  He also alleged that the knee locked and 
was unstable.  Physical examination revealed that the 
254-pound veteran walked favoring the left leg.  Left knee 
range of motion was from 5 to 85 degrees and there was some 
swelling of the knee.  However, no instability could be 
demonstrated in manipulation.  Deep tendon reflexes at the 
knee were present.  The diagnosis was that the left knee had 
some limited motion and only a history of instability.  X-ray 
studies of the knee were interpreted as showing mild joint 
space narrowing and early degenerative changes (not 
significantly changed from earlier films) but effusion was 
"no longer seen."  

During his October 1999 hearing, the veteran testified to 
left knee disability.  He said it was unstable and painful 
and swelled occasionally.

Analysis:  In the most recent July 1998 rating action, 
appealed by the veteran, the RO granted an increased 
evaluation for the residuals of a left knee meniscectomy from 
0 to 10 percent based upon the findings of limitation of 
motion in the most recent VA orthopedic examination.  The RO 
stated that it was granting a 10 percent evaluation based 
upon leg flexion being limited to "45 degrees."  No higher 
evaluation was authorized for limitation of motion, either 
extension or flexion. The RO also separately rated "history 
of left knee instability" and assigned a noncompensable 
evaluation for the instability because instability was not 
identified by clinical findings.

Based upon a careful review of all of the evidence on file, 
the Board concludes that an evaluation in excess of 
10 percent for the residuals of a left knee meniscectomy is 
not warranted.  While the RO granted a 10 percent evaluation 
on the basis of the veteran's leg flexion being limited to 
45 degrees, the most recent orthopedic examination clearly 
reported that such flexion was limited to 85 degrees, a range 
of motion which in fact should be noncompensable under the 
appropriate diagnostic codes for knee ranges of motion.  
While that examination also revealed that leg extension was 
limited to 5 degrees, this would warrant only a 
noncompensable evaluation in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Moreover, there is simply no consistent or clear clinical 
finding of left knee instability or lateral subluxation in 
the clinical evidence on file.  While the veteran has more 
recently claimed instability when questioned about the knee, 
instability is not clinically documented despite the fact 
that there is a significant quantity of clinical evidence on 
file regarding multiple orthopedic complaints.  Occasional 
swelling, which was only confirmed at the time of the most 
recent February 1998 VA orthopedic examination, is fairly 
compensated by the presently assigned 10 percent evaluation 
for limitation of motion which is itself shown to be 
noncompensable.  Additionally the presently assigned 10 
percent evaluation would be appropriate for the removal of 
semilunar cartilage in accord with 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  No additional evaluation is warranted 
in accordance VAOPGCPREC 23-97 because the veteran is not 
shown to have any instability of the knee separate and apart 
from findings of arthritis with limitation of motion.

While there are significant complaints involving musculature 
and innervation and pain regarding the entire left leg, as 
shall be discussed below, the clear preponderance of clinical 
evidence on file shows that these problems are attributable 
to lumbar spine disability including a herniated disc at 
L5-S1 with subsequent laminectomy with significant left lower 
extremity radicular symptoms, none of which is service 
connected  This pathology and attendant symptoms are clearly 
distinguishable from left knee disability itself.  No 
residuals were identified for many years after service.  The 
residuals attributable to the meniscectomy in service are 
occasional swelling and early degenerative changes.  The 
presently assigned 10 percent evaluation fairly compensates 
this degree of disability.  There is simply no other 
pathology identified sufficient to support the award of an 
increased schedular evaluation for the veteran's service-
connected residuals of a left knee meniscectomy.  A higher 
evaluation would require clinical evidence of more restricted 
ranges of motion, or lateral instability, or malunion of the 
tibia and fibula, or evidence of dislocated semilunar 
cartilage causing frequent episodes of locking.  

It is also noted that the representative at the hearing 
before the undersigned expressed dissatisfaction with the 
most recent February 1998 VA examination of the veteran's 
knee.  She requested remand so that the claims folder could 
be make available to the examiner.  She also indicated that 
the VA doctor concluded that the veteran's left knee was 
unstable but he did not know why.  Actually this VA doctor 
did not conclude that the veteran's knee was unstable.  
Rather, he reported that the veteran told him it was 
unstable.  This doctor's own examination concluded, 
consistent with all other recent clinical evidence on file, 
that "[n]o instability could be demonstrated."  While it 
may always be advantageous for VA doctors to have a claims 
folder for review upon examination, the failure to have 
access to the claims folder in this case was not significant.  
As noted by the representative, the VA doctor did have access 
to the veteran's VA outpatient treatment records and those 
records were obtained and were reviewed.  The examiner noted 
that the veteran had undergone surgery on his left knee 
during service and review of the claims folder would have 
added nothing inasmuch as no record of this in-service 
surgery is in the claims folder.  As noted above, review of 
the entire clinical history of the veteran's left knee as 
contained in the claims folder shows that the residuals of 
the left knee meniscectomy were fairly static during and for 
many years after service.  The previous VA examination for 
disability evaluation purposes of the left knee was done in 
December 1989 and reflects that no disabling residuals were 
found.  The fact that the most recent VA examiner did not 
have access to all of the clinical evidence in the claims 
file does not under the circumstances require remand.


2.  Residuals of Shell Fragment Wound to the Left Upper Back

Facts:  The service medical records reveal that in mid-
September 1969, the veteran sustained multiple fragment 
wounds of the left chest, left hip, and left back with a 
fracture of the left scapula.  After initial debridement, 
including the placement of a left tube thoracotomy, the 
veteran was transferred from overseas to the Naval Hospital 
at Camp Lejeune, North Carolina.  Physical examination 
revealed a well-nourished, well-developed person who 
experienced some mild distress with movement of the left 
shoulder.  Examination of the back revealed a healing wound 
of the left shoulder which was superficially infected.  There 
was some limited motion of the left shoulder and the veteran 
experienced some discomfort with abduction of the left 
shoulder.  There were no sensory deficits of the left upper 
extremity.  A two-centimeter, superficially infected wound 
over the left scapula healed nicely with daily dressing 
changes and the veteran was sent on convalescent leave after 
he had regained full range of motion of the left shoulder by 
attending physical therapy.  

Upon return from convalescent leave, he was asymptomatic and 
all wounds were healed.  It was felt that he was ready for 
return to duty and with outpatient follow-up in the 
orthopedic clinic in one month.  There are on file physical 
profile serial reports granting the veteran relief from 
assignments requiring prolonged handling of heavy materials, 
overhead work, pull-ups or pushups from December 1969 through 
January 1970.  The veteran was to be reevaluated in February 
1970 and there is no evidence of any further restrictions.  
The February 1970 physical examination for separation did not 
note any particular disability from any of these earlier 
shell fragment wounds.  Upper and lower extremities and other 
musculoskeletal systems were documented as normal.

The first VA examination after service in January 1972 noted 
the veteran's shell fragment wounds of the left scapular area 
and left chest and the veteran complained of occasional pain 
in the left lower anterior chest with excessive bending and 
lifting.  He also complained of weakness of the left shoulder 
with excessive lifting.  There was a 2 by 3/4 inch, well-
healed and nontender, slightly adherent scar over the left 
mid-scapular area.  Upon examination, there was no left 
shoulder tenderness, increased heat, swelling, or limitation 
of motion.  VA X-ray studies showed a comminuted and probably 
compound fracture of the lower half of the scapula and there 
were 3 metal fragments in this region about 6 or 
7 millimeters in size and a few tiny ones.  There was a 
defect in the upper portion of this fractured region 
measuring about 4 by 5 centimeters.  The old fracture was 
firmly united but with some deformity along the interior 
lateral margin.  

Based upon the service medical records and this first 
examination after service, the RO granted service connection 
for residuals of a shell fragment wound of the left scapula 
(shoulder) with a history of fracture of the left scapula and 
retained foreign bodies and the condition was rated as 
10 percent disabling.

An October 1984 VA examination noted the veteran's complaint 
of soreness along the outer border of the left scapula and 
sharp pains with lifting, putting the left arm to the back, 
and working overhead for any period of time.  Pain occurred 
often but not always.  He was now a carpenter.  There was a 
2 1/2-inch scar and a 1 1/4-inch diameter scar over the left 
scapula which were both well-healed, nontender and 
nonadherent.  There was a small, bony irregularity along the 
outer margin of the left scapula.  Range of motion of the 
shoulders was normal and there was no atrophy of the arm or 
forearm and grip was good.

Records on file indicate that the veteran was employed in 
several jobs after service including woodworking.  
Additionally, it is reported that the veteran was imprisoned 
for about 3 years beginning in 1975 for possession of illegal 
drugs.  He was again imprisoned from approximately 1979 to 
1983 for armed robbery and was again imprisoned for a shorter 
time in 1993.  Apparently after his release in the early 
1980's, he began employment as an industrial carpenter where 
he worked until he commenced having physical problems in 
1988-1989.  There is also evidence on file in which it is 
reported that the veteran used illegal substances after 
service including marijuana, Quaaludes, and heroin.  The 
veteran apparently ceased working full time in July 1989.  He 
filed a claim for Social Security disability benefits.  In 
October 1989, the veteran wrote to VA asking for increased 
evaluations stating that his condition had worsened since his 
last rating which had caused him to be unemployed for the 
last "2 1/2-3 months."  He asked that certain records of 
recent treatment be collected.

In October 1989, a private physical therapist (EN) wrote that 
the veteran had pain in his left posterior neck, and along 
the border of his left scapula and pain and a burning 
sensation over his left lateral thigh.  There was discomfort 
of the low back and he was instructed in neck and upper back 
flexibility exercises.  At this time, the veteran was seen 
for treatment at the Bowman Gray School of Medicine.  There 
were complaints of radiating neck pain which was reported as 
extreme.  The veteran reportedly had tried muscle relaxants 
and antidepressants and he now sought greater medication for 
pain.  He was prescribed Valium, Methadone and other pain and 
muscle relaxant medication.  He described left arm and hand 
weakness and numbness in the hand and forearm.  

In September 1989, the medical director of the pain control 
clinic at the Bowman Gray School of Medicine wrote that the 
veteran reported having worked in the past at his profession 
approximately 70 hours per week but that since June he had 
only worked 10 or 11 days as a result of pain.  Neurological 
examination showed that reflexes were two plus and equal 
bilaterally and muscle tone strength was 5/5.  Sensory 
examination was within normal limits.  The veteran was 
continued on Methadone and was to return to the clinic in the 
future for nerve blocks.

In December 1989, the veteran was provided a VA orthopedic 
examination.  He reported that over the past year he had 
received nerve blocks for increasing pain.  A left shoulder 
examination revealed two soft tissue defects in the posterior 
aspect over the scapula which were well healed without 
adherence.  Scapular thoracic motion was "slightly" 
decreased.  Motor strength across the shoulder and the elbow 
was 5/5 but grip strength and wrist flexors were 4/5.  The VA 
orthopedist noted that the private physician providing these 
nerve blocks had recorded in September 1989 that the veteran 
had complete range of motion of both upper extremities.  The 
impression was status-post shell fragment wounds with chronic 
pain syndrome and mild vasomotor instability.  

In May 1990, the veteran had a motor vehicle accident and 
reported striking his chest against the steering wheel which 
was found to be bent.  In the emergency room, he complained 
of various pains including neck pain.  The examining 
physician felt that the veteran's symptoms were not related 
to nerve block epidural injections but were most likely 
related to a disc.  Examination of the extremities showed 
free range of motion with only slightly decreased movement of 
the left shoulder secondary to pain.  However the extremities 
were stable with positive range of motion and without any 
evidence of gross fracture.  

Outpatient treatment records completed by a VA neurologist 
who saw the veteran on numerous occasions contained several 
entries indicating that the veteran's retained foreign bodies 
might or could contribute to increased pain.  However, in 
February 1991, this same neurologist clearly documented that 
the veteran had radiculopathy secondary to a herniated disc.  

In November 1991, a physician at the Bowman Gray School of 
Medicine wrote that the veteran returned saying that pain was 
approximately the same.  He continued to take Methadone, 
Valium and Toradol.  The veteran had reported his recent low 
back surgery and said his orthopedic surgeon told him there 
was nerve injury which could not be repaired.  The Bowman 
Gray physician wrote that the veteran no longer needed to 
return to their pain control center but rather could go to 
the VA clinic in Winston-Salem and have VA refill his 
prescriptions.  He had been provided enough Methadone to last 
through December.  

A VA outpatient treatment record in February 1992 noted the 
veteran's complaints of recurrent left shoulder pain.  Range 
of motion of the left shoulder was fair but there was no 
measurable circumferential atrophy of either arm or forearm.  
Deep tendon reflexes were one plus and symmetrical 
bilaterally in the upper extremities.  There was no evidence 
of atrophy of the muscles of the left hand.  Sensory and 
vascular examination was within normal limits.  At this time, 
the L5-S1 herniated disc had been identified and been treated 
by lumbar laminectomy.  

In June 1992, the veteran was provided a VA neurological 
examination.  Motor function was normal except for some 
favoring of the left leg while walking.  In some movements, 
he did not exert full effort because of pain.  Tendon 
reflexes were brisk and equal except that the left ankle jerk 
was absent.  This physician concluded that the veteran had a 
left T4 intercostal nerve injury with probable neuroma and, 
without identifying any other nerve or providing any clinical 
explanation, also wrote that he veteran had a nerve injury of 
the left shoulder.  Based on this examination, in a March 
1993 rating action, the RO granted an increased evaluation 
from 10 to 20 percent for the veteran's left upper back wound 
residuals, and changed the evaluation from one for moderate 
injury to Muscle Group I to a rating for neuritis (mild 
incomplete paralysis (minor) of the upper radicular group; 
fifth and sixth cervicals, in accord with 38 C.F.R. 
§ 4.124a).  

A February 1994 VA MRI of the left shoulder revealed defects 
of the C5-C6 and C6-C7 disc levels.  It was opined that the 
C5-C6 disc was herniated but that the C6-C7 disc had a bulge 
without herniation touching the cord.

In May 1994, the veteran had another VA orthopedic 
examination.  Here it was documented that the veteran had had 
a recent cervical spine MRI which revealed a left paracentral 
herniated disc at C5-C6.  Objective examination of the left 
shoulder did not reveal any bony deformities, tenderness, or 
muscle abnormalities.  Examination of the cervical spine did 
reveal crepitation with motion and paraspinal muscle spasm.  
Neurological examination was grossly intact.  Cervical range 
of motion was somewhat restricted.  Range of motion of the 
left shoulder was also restricted.  The diagnoses included 
cervical spine degenerative disc disease with a herniated 
disc at C5-C6.  Also noted was status-post fracture of the 
left scapula and "limitation of the left shoulder, probably 
secondary to cervical disc disease."  

In June 1994, the veteran was provided a VA electromyogram 
(EMG).  This study reported that the left median, left ulnar 
motor, and left radial sensory responses were normal.  EMG of 
the left arm showed mild active denervation in the triceps 
and reinnervation changes in the pronator teres.  EMG of the 
left paraspinal muscles from C5 to T1 was normal.  This was 
considered to be an abnormal study because of the active 
denervation in the left triceps and reinnervation changes 
noted in the pronator teres.  It was opined that this could 
fit in with a left C7 radiculopathy, however paraspinal EMG 
abnormalities were not found.  This could represent a 
previous or resolving left C7 radiculopathy but a 
brachioplexopathy could not be completely excluded.  The 
normal and symmetric radial sensory responses would not 
support the conclusion of a brachioplexopathy.

In October 1994, the veteran was admitted to a VA medical 
center for surgery.  He had chronic neck and back pain.  
There was a "five plus" year history of chronic neck pain.  
Recently it had been radiating down the left side of his neck 
to his left shoulder and there was also pain in the left leg.  
He complained of numbness in the left arm and hand as well as 
the right hand.  A CT myelogram from August 1994 revealed 
herniated discs at C5-C6 and C6-C7 as well as at L5-S1.  
There was also neural foraminal narrowing at both cervical 
disc levels.  Prior to surgery, physical examination revealed 
5/5 muscle strength bilaterally in the upper extremities 
except for 3/5 strength in the left deltoid and 4/5 strength 
in the right deltoid.  The biceps, triceps and brachialis 
reflexes were two plus bilaterally.  The veteran subsequently 
was provided an anterior cervical diskectomy with fusion at 
C5-C6 and C6-C7 with an iliac crest bone graft.  He tolerated 
the procedure well, was out of bed and ambulating on the 
second postoperative day, and was discharged home the 
following day after an unremarkable course.  It was recorded 
that he could perform moderate activity but should avoid 
heavy lifting.

VA outpatient treatment records in January 1995 show 
continued complaints of pain.  The impression was cervical 
myelopathy.  In October 1995, the diagnosis continued as 
cervical myelopathy in response to the veteran's continued 
complaints of chronic pain of the neck, low back and left 
hip.  It was noted that part of his symptoms "may be" related 
to shrapnel injury but there was no further explanation of 
this comment in this record. 

In June 1996, the veteran was provided another VA 
examination.  He reported his shell fragment wounds from 
service and pain "to some extent ever since that time and he 
states that since 1989, he has largely had a frozen 
shoulder...."  Also noted was cervical surgery with fusion due 
to intervertebral disc disease.  Examination of the shoulder 
revealed two scars which were not tender.  There was slight 
wasting apparent of the left upper lateral deltoid area and 
over the trapezius.  There was tenderness to palpitation over 
the entire superior aspect of the left shoulder.  There was 
some numbness all the way down the left arm to the hand.  
Against resistance, the veteran could pull with the left 
shoulder 4/5 but could only push 3/5 strength compared to the 
dominant right arm.  There remained three-plus reflexes right 
and left arm and forearms.  Left shoulder range of motion was 
restricted.  He could not make a complete grip with the left 
hand but there was no measurable circumferential atrophy of 
the arm or forearm.  Vascular examination was normal.  The 
examiner wrote that the veteran's left upper extremity 
symptoms were secondary to cervical intervertebral disc 
disease with reflex muscular dystrophy but that the retained 
fragment "may" have something to do as an irritant to keep 
or maintain the pain level which is largely that of reflex 
sympathetic muscular dystrophy.  There was, however, not 
enough degeneration in the shoulder joint to account for the 
reduced motion and/or pain that the veteran experienced.  
X-ray studies of the left shoulder showed no significant 
changes from prior study.  There was an old traumatic defect 
of the scapula but the glenohumeral joint remained 
satisfactory.  There was some metallic debris in the soft 
tissue.  The impression was no acute abnormality.  

In October 1996, in consideration of the most recent VA 
examinations, the RO granted an increased evaluation for the 
shell fragment wound of the left upper back from 20 to 
30 percent.  This rating action clearly reported that 
considerable impairment was attributable to degenerative disc 
disease of the cervical spine, a condition which was not 
service connected but, based upon limitation of motion of the 
shoulder and the complaint of pain on motion, a 30 percent 
evaluation was allowed based upon moderate disability of the 
minor arm, again with reference to a rating for neuritis, 
moderate incomplete paralysis (minor) of the upper radicular 
group; fifth and sixth cervicals, in accord with 38 C.F.R. 
§ 4.124a.  It was stated that reasonable doubt was favorably 
resolved.  

In March 1997, the veteran was provided another VA 
examination.  There were two scars in the area of the left 
upper back which were not tender and there was no tenderness 
on palpitation.  There was slight wasting in the upper 
pectorals on inspection and over the latter area of the 
deltoid and left shoulder range of motion was restricted with 
pain with any motion forced beyond its restriction.  There 
was estimated weakness against resistance of 4/5 of the left 
shoulder.  The left upper extremity was severely limited by 
dystrophic changes "which most likely stemmed from 
intervertebral disease in the neck."  In the opinion of this 
examiner it was not likely that the neurologic involvement 
below the shoulder was the result of the shell fragment wound 
to the shoulder itself.  No degenerative process was seen in 
the left shoulder joint.  Also noted was that reflex muscular 
dystrophic changes and symptoms of numbness below the elbow 
were more likely due to cervical disc disease.

In testimony before the undersigned in October 1999, the 
veteran demonstrated that he could only raise his left arm to 
about the area of the chest without pain.  He also said that 
he had three retained foreign bodies and one of these was in 
the joint.  He also said he had shrapnel in his lumbar spine 
and that shrapnel fragments were growing scar tissue around 
them and gradually increasing in size and causing more pain 
to run in his lower back.  Also at the hearing, the 
representative requested that the case be remanded for 
additional VA examinations "to determine the extent of his 
musculoskeletal problems and for the examiner to make a 
determination as to the relationship of all musculoskeletal 
disabilities found to the veteran's service-connected 
disabilities."

Analysis:  Initially, the Board does not find that this case 
needs to be remanded for additional VA examinations to 
distinguish service-connected from non-service-connected 
disabilities.  As provided in the detailed clinical history 
above (and below, with respect to rating residuals of the 
shell fragment wound of the left buttock), there is already 
substantial clinical evidence on file covering the course and 
progression of the veteran's treatment over the years.  
Moreover, that clinical history and multiple recent VA 
examinations already on file provide clinical evidence 
clearly sufficient to distinguish service-connected from non-
service-connected disability.  Conversely, the veteran has 
not submitted competent evidence clearly relating or causally 
connecting (non-service-connected) cervical and lumbar spine 
disability to any incident of service or to other service-
connected disability, including his shell fragment wound 
residuals.  As discussed above (and below), multiple VA 
examinations on file have related most of the veteran's more 
current painful symptoms of the left upper and lower 
extremities to the remote onset of multiple site cervical and 
lumbar disk disease with radiculopathy.  Remand for 
additional examinations is not warranted under the 
circumstances.  

The Board finds that a clear preponderance of the evidence on 
file is against the award of an evaluation in excess of 
30 percent for residuals of the shell fragment wound of the 
left upper back which included a fracture of the left scapula 
with retained foreign bodies in soft tissue.  After service, 
the RO evaluated the service medical records and a post 
service VA examination and provided the veteran with a 
10 percent evaluation based upon moderate disability of the 
appropriate muscle group of the left upper back.

The clinical history clearly reveals that the veteran spent 
many post-service years working without any significant 
impairment documented until the late 1980's when there was a 
significant onset of functional impairment and pain in both 
the left lower and left upper extremities which he has 
attributed to his service-connected shell fragment wounds.  
However, multiple clinical evaluations on file, including 
many diagnostic studies, reveal that the veteran had incurred 
disc disease of the lumbar spine and the cervical spine, both 
of which became the subject of surgical intervention.  An 
L5-S1 laminectomy was done in 1991 and two cervical discs 
required decompressive laminectomy and iliac crest bone graft 
fusion in 1994.  Both have continued to be symptomatic 
despite surgery.

While the veteran's VA neurologist noted that retained 
foreign bodies "may" or "might" increase symptoms of pain and 
reflex sympathetic dystrophy, these record entries mostly 
precede diagnostic studies which identified and confirmed the 
two herniated cervical discs.  The clear preponderance of the 
clinical evidence attributes the majority of the veteran's 
left shoulder and arm symptoms to cervical radiculopathy with 
reflex sympathetic dystrophy.  This is the conclusion 
contained in the most recent VA examinations performed after 
the full extent of cervical spine disability had been 
identified and treated.  

In carefully reviewing the service-connected injury, the 
Board finds that although the veteran had a fracture of the 
scapula, this fracture has for many years now been entirely 
healed without significant identifiable residuals.  
Additionally, two postoperative scars in the area of the 
scapula have been identified in each and every examination as 
healed, nontender and non-disabling.  While a retained 
foreign body has been identified in the soft tissue in the 
area, no clinical examination has ever identified any 
particular impairment of the veteran's left shoulder joint 
itself.  All X-ray studies of the left shoulder show that it 
is entirely normal, demonstrating that no shell fragments 
impacted or have impaired the left shoulder joint.  Every 
X-ray study of the left shoulder on file notes that there is 
no arthritis of the left shoulder or other degenerative 
changes apparent.

Moreover, clinical findings of loss of strength in terms of 
pushing and pulling and grip strength are clearly attributed 
to radicular neurological impairment from the cervical spine 
and essentially all findings of significant left arm and 
shoulder disability arose contemporaneously with the 
discovery and subsequent treatment of the two herniated 
cervical spine discs.

An evaluation in excess of 30 percent is not warranted for 
the residuals of this shell fragment wound.  The next higher 
40 percent evaluation for nerve damage would require clinical 
evidence demonstrating severe incomplete paralysis of the 
minor arm of the upper radicular group (Code 8510), the 
middle radicular group (Code 8511), the lower radicular group 
(Code 8512), the radial nerve (Code 8514), the median nerve 
(Code 8515), or other nerve damage, none of which is 
identified to exist residual to the service connected 
disability at issue.  

If this disability were to be rated by analogy to complete 
paralysis of the long thoracic nerve with inability to raise 
the arm above the shoulder level with a winged scapula 
deformity, only a 20 percent evaluation would be warranted 
for the minor arm (30 percent only for the major arm) 
(Code8519).  Loss of range of motion of the shoulder, and 
paresthesia and pain of the entire left upper extremity have 
been clinically attributed to nonservice-connected cervical 
spine disability.


3.  Residuals of Shell Fragment Wound of Left Buttock

Facts:  The veteran received shell fragment wounds of the 
left hip in September 1969.  The report of examination for 
service separation in February 1970 does not note any 
continuing disability from the left buttock wound. 

The first VA examination after service in January 1972 noted 
a 3 by 1/2 inch, well-healed, nontender, nonadherent scar 
over the left upper buttock area, 4 inches lateral to the 
coccyx.  There was no tenderness, increased heat, swelling or 
limitation of motion of the left hip.  An accompanying X-ray 
study revealed a 1 by 3-millimeter metal fragment which was 
located 3.5 centimeters from the posterior skin surface about 
in the middle of the left buttock.  Based upon this evidence, 
the RO, in its initial February 1972 rating action, granted 
service connection for this wound residual with a 20 percent 
evaluation with reference to Diagnostic Code 5317 reflective 
of moderate disability of the pelvic girdle muscle group.  
This evaluation has remained in effect at all times up until 
present.

The veteran requested re-evaluation of this particular wound 
in October 1989, almost 20 years after service separation.  
As described above, this is the time period when he commenced 
having serious symptoms of pain and paresthesia of the left 
leg.  This was also shortly after the veteran ceased working 
as an industrial carpenter.

In December 1989 he was provided a VA orthopedic examination.  
The veteran indicated that he had received nerve blocks the 
previous year from a private physician to reduce pain and it 
was his belief that these injections had caused increased 
left leg pain.  Examination of the left buttock demonstrated 
a well-healed surgical scar in the posterior gluteal region 
approximately 6 centimeters in length.  This area was not 
particularly tender to palpation but there was exquisite 
tenderness to light touch as well as deep palpation over the 
distribution of the lateral femoral cutaneous nerve.

A private MRI of the lumbar spine in March 1990 revealed a 
left paramedian herniated disc at L5-S1 causing asymmetric 
obliteration of the expected fat planes within the 
intervertebral foramen.  The S1 nerve root was displaced 
slightly.  There was also a mild loss of signal intensity 
within L3-L4 and L4-L5.  Clinical correlation for symptoms 
was recommended.

In April 1990, the veteran was provided a lumbar CT myelogram 
with contrast.  Multiple axial images demonstrated a central 
soft tissue density which was calcified eccentric to the left 
at L5-S1.  The left S1 nerve root was not filled and there 
was a suggestion of soft tissue density impinging at the 
level of the disc space on the S1 nerve root on the left with 
a good surrounding of fat.  The impression was that findings 
were consistent with a calcified central herniated disc at 
L5-S1 with slight eccentricity to the left and impingement on 
the S1 nerve root on the left.

The veteran was involved in a motor vehicle accident in June 
1990 and stated he had a worsening of pain because of the 
accident.  The diagnosis was myofascial pain syndrome, post-
traumatic with probable reflex sympathetic dystrophy.  Also 
noted at that time was lumbar disc with nerve root irritation 
at the L5-S1 segment.

As above noted, the veteran was provided a lumbar laminectomy 
at L5-S1 in 1991 but this did not resolve left lower 
extremity radicular symptoms.

A June 1992 neurological examination noted that although the 
veteran had undergone the lumbar laminectomy in 1991, he 
continued to have too much pain to work.  Motor function was 
normal except for some favoring of the left leg while 
walking.  In some movements he could not exert full effort 
because of pain.  Tendon reflexes were brisk and equal except 
the left ankle jerk was absent.  He had some numbness on the 
lateral aspect of the left foot which could be followed up to 
his hip.  The diagnoses included HNP L5-S1 on the left, 
postoperative.

A May 1994 VA orthopedic examination revealed that the 
lumbosacral spine did not have any bony deformities or 
tenderness.  There was a well-healed scar and there was some 
paraspinal muscle spasm noted, left more than right.  
Neurologic exam was grossly intact.  Range of motion of the 
right hip was normal from 0 to 125 degrees' flexion, but 
abduction could not be performed as the veteran could not 
stand on the left leg.  Lumbar spine range of motion was 
limited in forward flexion, extension, and lateroflexion but 
rotation was almost normal.  There was left hip pain 
diagnosed with limitation of motion but X-rays did not show 
evidence of degenerative joint disease of the left hip 
itself;  the left hip showed no significant change in 
findings over previous film in June 1991, and that X-ray 
study showed a 1 by 2-millimeter metallic radiopaque foreign 
body from previous shell fragment wound projected over the 
neck of the femur but the bony structures were intact and the 
hip joint was entirely anatomical.

A May 1994 VA neurological examination revealed a 3/5 motor 
weakness of the upper and lower extremities, proximal and 
distal musculature, with a left foot drop.  There was pain 
with minimal movement of the upper and lower extremities and 
a sensory examination revealed a diminution of pinprick and 
light touch in the L4-L5-S1 distribution of the lower 
extremities.  There was significant "malfactitial pain" 
throughout the left side of the body.  The diagnoses included 
L5-S1 HNP with laminectomy and residual severe L5-S1 
radiculopathy.

An April 1995 VA outpatient treatment record notes that the 
veteran had leg pain.  The physician wrote that it was 
unclear whether this pain was secondary to an L5-S1 HNP with 
left nerve root compression as had been suggested in an 
October 1994 myelogram and CT scan, or whether such left leg 
pain was caused secondary to sciatic nerve injury from a 
shrapnel wound during service.

In June 1996 the veteran was provided with a VA examination 
of the left buttock and hip.  The 235-pound veteran walked 
with a pronounced limp favoring the left leg.  He did not 
appear to be in pain in the left lower extremity but rather 
pain surrounded the left shoulder.  His left buttock showed a 
retracted 2 1/2-inch irregular white scar which was not 
tender, there was no tenderness over the buttocks and there 
was scant, if any, wasting of the muscles of the left 
buttock.  There was some tenderness of the left sacroiliac 
area on deep palpation.  The veteran said that his left leg 
was weak with an altered sensation of touch, and numbness on 
the outer aspect of the left thigh to the dorsum of the left 
foot.  The veteran walked with a wide-based gait with his 
left foot and knee turned outward.  He could stand on his 
heels and stand on his tiptoes but could not heel or toe 
walk.  The veteran's strength was estimated at 4/5 of the 
left leg compared to the right.  Reflexes were intact and 
equal right and left except there was an absent left ankle 
jerk.  Range of motion of the left hip was observed to have 
flexion to just over 100 degrees, extension to 25 degrees, 
internal rotation to 20 degrees and external rotation to 
14 degrees.  He had abduction to about 20 degrees and 
adduction estimated to be 20 degrees.  Previous X-rays were 
reviewed and showed a metallic fragment but no degeneration 
of the hip.  This physician stated that without evidence of 
left hip degenerative disease, "it is likely that the 
majority of the veteran's symptoms [of] left lower 
extremities stem from the LS area and a previous degenerative 
disc disease and hemilaminectomy with remaining 
intervertebral disc disease rather than deterioration of the 
left hip secondary to shrapnel wound of the left buttock."  
It was this doctor's opinion that it was not likely that the 
veteran's left hip symptoms stemmed from retained metallic 
fragments and muscle injury of the left buttocks, but rather 
from degenerative process in the back.  A June 1996 VA X-ray 
study of the left hip showed no change from prior studies.  A 
small metallic density as previously described was identified 
in the soft tissues anterior to the femoral neck.  There were 
no acute findings with respect to the hip or hip joint 
itself.

Another VA orthopedic examination of the left hip was 
provided in March 1997.  The 250-pound veteran walked 
favoring the left leg slightly with a broad-based and slow 
gait.  Again, the scar over the left buttock was not tender 
and there was no wasting of buttock musculature.  The veteran 
was uncomfortable in the supine position and any stretching 
of either leg produced pain in the low back.  He was able to 
elevate his left hip to 90 degrees or flex to 90 degrees.  He 
was observed to extend 25 degrees and had internal rotation 
to 15 degrees and external rotation to 20 degrees.  Abduction 
and adduction were each to 20 degrees.  There was no 
tenderness over the hip.  He could feel touch below the hip 
and the left leg but said that he felt numb from his left 
thigh all the way to the top of his left foot.  Prior X-rays 
were reviewed and showed no degeneration of the hip joint.  
The diagnosis was a shell fragment wound, healed, left 
buttock, with some weakness and some reduction of motion of 
the left hip.  This VA physician indicated that the altered 
function in and about the left hip, weakness and altered 
sensation of the left lower extremity, and back pain were not 
secondary to the shell fragment wound in the left buttock or 
the retained fragments.  "The majority of the veteran's 
symptoms stem from degenerative intervertebral back disease."

At the October 1999 personal hearing, the veteran testified 
that he had shell fragments that went into his left hip and 
up inside the cartilage and nerve that go across the back 
"where the discs are at."  He acknowledged that he was not 
service connected for the lumbar spine.  He indicated that he 
was unstable when walking and that he occasionally fell down.

Analysis:  The veteran has been in receipt of a 20 percent 
evaluation reflective of moderate damage of Muscle Group XVII 
of the pelvic girdle group in accordance with Diagnostic 
Code 5317 since 1970.  This group effects extension of the 
hip, abduction of the thigh, elevation of the opposite side 
of the pelvis and postural support of the body.  The muscles 
included in this group are the gluteus maximus, gluteus 
medius, and gluteus minimus.  There has never been a 
compensable evaluation, direct or by analogy, for any 
associated nerve damage.  Unlike the clinical evidence 
reflecting evaluation of the veteran's residuals of shell 
fragment wound of the left upper back, there has never been 
any significant debate as to whether the shell fragment wound 
of the left buttock impacted or affected any neurological 
function of the left hip or leg.  The only evidence on file 
with respect to that issue are statements provided by a VA 
neurologist indicating that retained metallic fragments might 
lead to an increase in pain and the single 1995 outpatient 
treatment record noting a possibility of a sciatic nerve 
injury.  These suggestions are speculative in nature and are 
unsupported by clinical findings.  No sciatic nerve injury 
has ever been clinically identified.

The clinical evidence on file clearly shows that the shell 
fragment wound of the left buttock was successfully treated 
without any significant residual noted at the time of service 
separation.  While a retained foreign body is shown on X-ray 
studies over the years, that foreign body is in the soft 
tissue and no clinical evidence shows that any shell fragment 
impacted or in any way directly affected the hip joint itself 
or any associated nerves.  X-ray studies of the hip are 
essentially normal and reveal no degenerative changes of any 
kind, even decades after the injury.  In June 1996, there was 
scant, if any, wasting of the muscles of the left buttock and 
muscle strength was 4/5 for the left leg compared with the 
right.  

While the veteran has long been in receipt of a 20 percent 
evaluation reflective of moderate disability of Muscle 
Group XVII, the fact is that no significant muscle damage is 
actually demonstrated.  Postoperative surgical scars are 
nontender and nonadherent and do not affect the function of 
the anatomy.  In order to warrant the award of the next 
higher 40 percent evaluation under this diagnostic code, 
moderately severe muscle damage of this muscle group would 
have to be demonstrated, something that is nowhere documented 
on file.

Finally, as reported in multiple medical examinations on 
file, the clear preponderance of the evidence shows that the 
acute onset of left lower extremity pain and dysfunction, 
years after service, is certainly attributable to lumbar 
spine pathology at L5-S1 and although a laminectomy was 
performed in 1991, significant radicular symptoms have 
persisted since the time of that operation.  Pain, 
dysfunction, paresthesia, absence of left ankle reflex, and 
inability to move the hip through all planes of normal motion 
are clearly attributable to the veteran's lumbar spine 
problems and no evidence on file shows that lumbar spine 
dysfunction was caused by any incident, injury or disease of 
active service or, more specifically, the shell fragment 
wound injuries received by the veteran in service.  Indeed, 
the veteran is clinically demonstrated to have been without 
significant disability for many years after service until he 
developed lumbar disability in the late 1980's with the acute 
onset of significant pain and other symptoms of the left leg.

Under all the circumstances, the criteria for a rating in 
excess of 20 percent for impairment of Muscle Group XVII are 
not met inasmuch as no significant muscle impairment is 
demonstrated at the site of the buttock wound, including the 
gluteus maximus, gluteus medius, and gluteus minimus.  
Additionally, no additional disability has been clinically 
identified to result from the retained foreign body which has 
remained in soft tissue over the intervening years.  The 
evidence to support a higher evaluation for the residuals of 
gunshot wound to the left buttock are not met or even closely 
approximated under any diagnostic codes which might be 
applied either directly or by analogy.  


4.  Evaluation of PTSD

Facts:  The service medical records are negative for any 
psychiatric problems.  He was noted to be psychiatrically 
normal at service separation.

In April 1981, the veteran was evaluated by a private 
hospital.  It was noted that he reached the 11th grade and 
completed his GED while in the military.  He had woodworking 
skills learned during incarceration and was trained in 
drafting in 1977.  This apparently included three semesters 
of training in drafting.  He had also served as a welder for 
a furniture company.  The veteran had been referred for this 
evaluation due to difficulty coping with incarceration.  He 
reported feeling depressed and anxious at times.  He said he 
believed his emotional and mental problems stemmed from 
military service in Vietnam.  Current examination showed no 
significant signs of anxiety or depression.  There was no 
apparent thought disorder.  He was in good emotional control 
and affect was appropriate.  He requested that the examiner 
recommend to the prison physician that his current 
medications be continued.  He had been taking Sinequan and 
Valium.  This psychologist wrote that he felt the veteran did 
have emotional problems attributable to military service and 
also appeared to have an addictive personality and was 
dependent on various drugs.  There was no diagnosis.

In May 1987, the veteran was provided what was referred to as 
his first psychiatric admission to a VA medical center with 
complaints of increasing frequency of angry outbursts.  He 
described assaulting previous spouses and "last night came to 
and was choking wife" (quotes in original).  In describing 
his service injuries, the veteran stated that while in 
Vietnam, he was wounded by a mortar and "fragments penetrated 
[his] flack jacket."  He provided a history of using drugs 
fairly extensively several years after service for which he 
was eventually arrested and spent some years in prison.  He 
had a history of taking Valium for most of the last 17 years.  
In the past he had received Thorazine, Elavil, Sinequan and 
others.  He was presently using Talwin.  During mental status 
examination, the veteran was talkative and volunteered 
information readily except when discussing Vietnam 
experiences.  There were no delusions, hallucinations or 
disordered thinking and the veteran was not depressed.  
Memory was intact as was comprehension and concentration.  
The impression was episodic temper outbursts of an 
undetermined etiology.  The diagnoses were "possible PTSD," 
history of mixed substance abuse, and "probable" 
personality disorder (passive-aggressive).

In March 1990, the veteran was provided a VA neuropsychiatric 
examination.  His past history was discussed.  He was alert 
and cooperative and there were no loose associations or 
flights of ideas.  There were no bizarre motor movements or 
ticks, mood was sullen but cooperative, and affect was 
appropriate.  There were no ideas of reference or 
suspiciousness and he was oriented times three and memory for 
remote and recent events was good.  Insight and judgment were 
marginal and intellectual capacity was adequate.  The 
diagnosis was initially deferred for psychological testing 
but after such testing was provided, the diagnoses were mixed 
personality disorder and history of substance abuse.  

Independent psychological testing at this time again 
discussed the veteran's history including the fact that the 
veteran had used marijuana, Seconal, heroin and opium and 
following service, he had also used marijuana and other drugs 
"heavily."  It was also noted that, prior to departure for 
Vietnam, the veteran was AWOL for four months and he reported 
being suspended twice in school for gambling and smoking.  
Testing placed him in the average range of intellectual 
ability on the MMPI.  However, he produced an invalid profile 
with apparently markedly exaggerated claims for unusual 
experiences, depression and physical problems.  Because of 
this, the Kean PTSD scale was also considered invalid.  Based 
on test reports, interview and review of the claims folder, 
this clinician's diagnostic impression was, for Axis I, drug 
abuse, probable drug dependency on prescription medications 
including opiates and phenothiazines, and history of 
polysubstance abuse and dependence, including opiates.  For 
Axis II, the impression was antisocial personality.  This 
clinician stated that while the veteran related many of his 
difficulties to his Vietnam experience, he did not show the 
full-blown Vietnam post-traumatic stress syndrome and it was 
felt that he might consciously be exaggerating this in view 
of his numerous compensation claims.

Based upon these recent clinical examinations, the veteran's 
claim for service connection for PTSD was denied by the RO in 
a July 1990 rating action.

In March 1997, the veteran was provided a private 
psychological evaluation.  He discussed his military service 
history including discussion of stressors.  He reported that 
he was wounded with a mortar round which caused multiple 
shell fragment wounds and he also reported receiving a 
concussion and ruptured discs in his neck and back.  He said 
that following his return from overseas to Camp Lejeune he 
spent 8 months in a casualty company.  After service, he 
reported the use of a variety of drugs including marijuana 
and heroin.  He discussed his marital history, including the 
fact that he had been married on several occasions, and his 
physical problems.  He reported that he had relatively few 
dreams or nightmares that were troubling to him.  Since he 
was no longer working, he believed his low stress lifestyle 
had facilitated his efforts to remain fairly calm and 
controlled.  He still had problems with anger.  There was no 
current suicidal ideation.  The veteran remained focused and 
cooperative throughout the evaluation, presented a coherent 
life history and there were no unusual features to his 
cognition or presentation.  After providing a series of 
psychological tests, the examiner wrote that a primary 
concern for the veteran was his physical condition.  His 
response pattern to the MMPI-2 suggested that he "may have 
exaggerated his symptoms and problems."  This clinician 
concluded that a primary diagnosis for the veteran was 
dysthymic disorder.  He reported that the veteran also 
identified symptoms that indicated the presence of PTSD.  In 
general, the veteran indicated that the intensity of PTSD 
symptoms "waxes and wanes, depending upon his physical 
condition and his ability to maintain a low level of stress 
in his life."  Therefore, the veteran did not experience the 
significant disruptive impact of PTSD symptoms as intensely 
as he had in other periods of his life.  The reduction of 
intensity was associated with medication he was taking and 
his limited lifestyle.

In March 1997, the veteran was also provided with a VA 
psychiatric examination.  The veteran described his military 
service and denied any previous psychiatric treatment.  He 
had been receiving Social Security disability since July 
1989.  He had a fair relationship with his family and had 
very few friends.  He was in no outpatient treatment 
whatsoever for PTSD problems and he took no psychotropic 
medication other than some Valium and some muscle relaxants 
for his orthopedic problems.  He had never been treated for 
affective disorder or substance abuse.  Mental status 
examination revealed the veteran was alert and cooperative 
with no loose associations or flight of ideas.  He had no 
bizarre motor movements, his mood was somewhat tense and his 
affect appropriate.  He was oriented times three and memory, 
both remote and recent, was good.  Insight and judgment 
appeared adequate as did intellectual capacity.  The 
diagnosis was chronic pain syndrome with cervical and lumbar 
radiculopathy and myofascial pain.  The other diagnosis was 
"PTSD with GAF of 68."

In March 1997, the veteran was also provided with a social 
and industrial survey by a licensed social worker whose 
impression was that the veteran's case appeared to present "a 
classic PTSD syndrome related to his Vietnam experience."

In October 1999, the veteran testified before the 
undersigned.  When asked what kind of problems he was having 
from his nervous condition, the veteran stated "right now, 
I'm not having any."  He then stated that he did have 
flashbacks and nightmares two or three times a week but then 
it might be several months with no such problems.  He said he 
found himself sitting around thinking quite a bit.  The 
veteran said he had a problem with his temper and that he had 
been divorced on several occasions because of violent anger.  
Socially, the veteran belonged to the Veterans of Foreign 
Wars and was a lifetime member of the Disabled American 
Veterans.  He attended several classes offered for PTSD but 
did not continue.  It was his opinion that he was unable to 
work due to PTSD alone.  

He reported that he had worked for years as a carpenter for 
his brother-in-law.  The representative referred to this 
employment as a "protected industry, like working for your 
family."  The veteran said he didn't always work for his 
brother-in-law if he found a job that paid better.  When he 
and his brother-in-law were between jobs, he would take 
another job.  He said he had steadily worked for both his 
brother-in-law and for another construction company.  He also 
stated that in addition to other disabilities, he had acne 
behind his ears, and on his chest, arms, back, buttocks and 
legs.  He said that acne embarrassed him because it would 
show if he did not grow his beard, and that it occasionally 
itched and occasionally weeped.  He said he did not receive 
any medical treatment for this.

Analysis:  The RO granted service connection for PTSD in a 
rating action of July 1998 with a 30 percent evaluation, 
effective to May 1996, the date of the veteran's reopened 
claim for that disorder.  The veteran immediately appealed 
the initial assignment of the 30 percent evaluation.  

A clear preponderance of the evidence on file is against an 
evaluation in excess of 30 percent for PTSD.  Possible or 
probable PTSD was described as "mild" in the veteran's May 
1987 VA admission.  That report reflects that the veteran 
dreamed of Vietnam from a few times per week to just once a 
month and he did not describe intrusive or destructive 
thoughts.  There were no delusions, hallucinations, 
disordered thinking and the veteran was not depressed or 
actively suicidal.  Memory was intact as was comprehension 
and concentration.  March 1997 psychological testing stated 
that the veteran reported relatively few dreams or nightmares 
that were troubling to him, reminders of military service 
occurred less often, there was no suicidal ideation and PTSD 
symptoms were identified as waxing and waning depending upon 
his physical condition.  The March 1997 VA psychiatric 
examination noted no loose associations or flight of ideas, a 
tense mood, appropriate affect, no delusions, hallucinations 
or suspiciousness, he was oriented times three and both 
remote and recent memory was good.  Insight, judgment and 
intellectual capacity was adequate.  It was also noted, and 
the evidence on file confirms, that the veteran was not in 
any form of outpatient treatment for PTSD problems and that 
he took no psychotropic medication apart from his significant 
pain medication.  The diagnosis of PTSD was accompanied by a 
global assessment of functioning (GAF) of 68.  Referencing 
the DSM-IV which is incorporated into the rating schedule at 
§ 4.125, a GAF of 68 most closely approximates not more than 
"mild symptoms."  Additionally, two separate reports of 
psychological testing documented that the veteran exaggerated 
symptoms.  Over-reporting was noted in April 1990 and 
psychological testing performed in March 1997 indicated the 
veteran may have exaggerated his symptoms.

The veteran has received numerous diagnoses of personality 
disorders and such disorders are not considered to be a 
disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 
4.9, 4.127.  Neither is the veteran service connected for 
dysthymia or depression although, in accordance with the DSM-
IV, symptoms associated with those disorders certainly 
overlap with PTSD symptoms.  Nonetheless, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation for the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  There is no 
clear clinical evidence distinguishing degrees of disability 
between various clinical diagnoses.  However, this is 
unnecessary in this case since all of the evidence on file, 
just detailed above, shows and documents that PTSD symptoms 
are not more than mild.  Notably, the most recent VA 
psychiatric examination on file provided a GAF of 68.

In consideration of the older and now superseded criteria for 
evaluating the degree of disability for PTSD, the Board 
concludes that the degree of disability resulting from PTSD 
is not more than definite or, in accordance with Hood v. 
Brown, 4 Vet. App. 301 (1993), PTSD symptoms are not more 
than "distinct, unambiguous, and moderately large in degree."  
Representing a degree of social and industrial inadaptability 
that is "more than moderate but less than large."  See 
VAOPGCPREC 9-93.  No competent evidence on file shows that 
the veteran has PTSD symptoms which are "considerable."

Under the presently adopted criteria, PTSD symptoms most 
closely approximate findings of depressed mood, anxiety, 
chronic sleep impairment and occasional decrease in work 
efficiency although generally functioning satisfactory with 
routine behavior and self-care with normal conversation 
(although clinical evidence does not document any panic 
attacks, weekly or otherwise, and any mild memory loss) for 
the presently assigned 30 percent evaluation.  The clinical 
evidence on file does not support a finding that the veteran 
has symptoms consistent with the current criteria for a 
50 percent evaluation including circumstantial, 
circumlocutory or stereo-type speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, and impairment of 
abstract thinking.  Accordingly, no higher increased 
evaluation is warranted for PTSD by the evidence on file 
under either the older or currently adopted schedular 
criteria for evaluating that disorder.  

Service connection for PTSD with a 30 percent evaluation has 
been in effect since May 1996, and the Board can find no 
clinical evidence supporting any higher schedular evaluation 
at any time from the effective date of service connection 
until present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The fact is that PTSD has been consistently 
described as mild in nature which is documented by the most 
recently assigned GAF of 68.  Mild PTSD would only warrant a 
10 percent evaluation under either the older or presently 
adopted schedular criteria.  Thus, the Board concludes that 
the presently assigned 30 percent evaluation is generous in 
nature.  38 C.F.R. §§ 4.3, 4.7.

5.  Total Rating for Compensation 
Based on Unemployability due to Service-connected 
Disabilities

Analysis:  The veteran argues and has testified that he is 
rendered unemployable by reason of service-connected 
disabilities.  The Board disagrees and finds that a clear 
preponderance of the evidence is against the finding that the 
veteran is rendered unemployable by reason of service-
connected disabilities.  The Board has just completed a 
careful analysis of all of the substantial clinical and other 
evidence on file and evaluated most of the veteran's 
compensably rated disabilities.  

The veteran is appropriately in receipt of a 10 percent 
evaluation for residuals of a left knee meniscectomy which is 
shown to result in some limitation of motion with occasional 
swelling but with no instability.  The veteran is in receipt 
of evaluations which have been found to be generous including 
a 30 percent evaluation for the residuals of a shell fragment 
wound to the left upper back, a 20 percent evaluation for 
residuals of a shell fragment wound to the left buttock, and 
a 30 percent evaluation for PTSD.

Additionally, the veteran is in receipt of a 10 percent 
evaluation for the residuals of shell fragment wound of the 
left chest, which was awarded principally on the basis of 
pain although at present most upper extremity pain has 
clearly been identified to be radicular in nature and caused 
by nonservice-connected cervical spine disability.  Finally, 
the veteran is also in receipt of 10 percent evaluation for 
acne vulgaris.  Combined disability has been 70 percent from 
May 1996 and thus satisfies the minimum schedular 
requirements for a total rating in accordance with 38 C.F.R. 
§ 4.16(a).  While there is no single 60 or 40 percent 
evaluation, 38 C.F.R. § 4.16(a)(2) and (a)(4) apply since the 
veteran has compensable disabilities which result from a 
common etiology or single accident, or were incurred in 
action.  

At the October 1999 hearing before the undersigned, a copy of 
a February 1992 VA outpatient clinical note was submitted 
which stated that the veteran was totally disabled "due to 
treatment" of his service-connected disabilities.  This was 
a duplicate of records already on file in the veteran's 
multi-volume claims folder (received in March 1992) and 
available for consideration in all subsequent rating actions 
by the RO, so remand pursuant to 38 C.F.R. § 20.1304(c) is 
not required.  However, this record provides no significant 
discussion of the veteran's service-connected disabilities 
but instead principally describes an elevated uric acid with 
a family history of diabetes.  The assessment was elevated 
uric acid, slight, and "nerve damage due to treatment of 
chest pains."  While the veteran is service connected for a 
shell fragment would of the left chest, the residuals of this 
wound have been evaluated as 10 percent disabling since 
January 1991.  The rating for the residuals of this wound is 
not the subject of a current appeal for an increased rating, 
and the residuals of this wound have never been clinically 
shown to have been significantly disabling.  This notation 
provides absolutely no clinical basis to support an opinion 
that the veteran is totally disabled by service-connected 
disabilities.  Moreover, this note immediately follows (on 
the same page) a VA neurological consultation which assesses 
chronic pain syndrome and lumbar radiculopathy.  Without any 
clinical foundation for the opinion, this 1992 outpatient 
note is of little probative value regarding the veteran's 
total rating claim.

In fact, no significant evidence on file supports a finding 
that the veteran is unemployable as a result of the service-
connected disabilities.  The detailed evaluations provided 
above show that the veteran has essentially mild symptoms 
from his service-connected left knee, buttock wound, and 
PTSD.  He has only perhaps moderate symptoms from his upper 
back wound.  The chest wound and acne are each evaluated as 
10 percent disabling, were not the subject of claims for 
increased evaluations, and must also be viewed as producing 
no more than mild symptoms.  In this regard, it is certainly 
noteworthy that the clinical evidence on file does not show 
that the veteran has sought or been in need of any 
significant ongoing medical care or treatment for any of his 
service-connected disabilities, including PTSD, ever since 
service separation (as opposed to symptoms attributable to 
cervical and lumbar spine disability).  The aggregation of 
service-connected symptoms are not shown to preclude the 
veteran from work which he could perform with his education 
and experience.

Instead, the clear preponderance of the evidence on file 
shows that, if the veteran is unemployable, it is by reason 
of incidents and disabilities which occurred many years 
subsequent to service and which are in no way clinically or 
otherwise competently related to incidents, injuries or 
diseases of active service.  As described above in detail, 
the veteran separated from service with compensable 
evaluations for war-related injuries and proceeded to 
successfully engage in various occupations including 
woodworking, drafting (for which he apparently completed 
three semesters of study) and many years as an industrial 
carpenter.  There is little or no evidence that any service-
connected disability significantly interfered with these 
pursuits for almost 20 years after service separation.  

However, in the late 1980's, the veteran began complaining of 
significant left-sided pain, numbness, and paresthesia 
sufficient to prevent him from further working and, as 
clearly and clinically identified above, most if not all of 
these symptoms were attributable to cervical and lumbar spine 
disorders which required surgical intervention and which were 
entirely unrelated by any competent evidence on file to any 
incident, injury or disease of active service including the 
veteran's service-connected shell fragment wounds.  It was 
also at this time that the veteran first alleged having 
psychiatric symptoms which were in any way significantly 
disabling, symptoms which have been at least partially 
related to these nonservice-connected physical problems.  
Without attempting to diminish the fact that the veteran was 
injured during combat, those injuries (and associated 
service-connected disabilities) are not shown to make the 
veteran unemployable nor is it objectively shown that they 
would make the average individual unemployable.  

The veteran and his representative have pointed out that the 
veteran was awarded disability benefits by the Social 
Security Administration in the early 1990's made effective to 
mid-1989.  The records upon which this award was based have 
been collected and reviewed and are essentially the same 
records which were contained in the veteran's claims folder.  
The rules and regulations governing the award of Social 
Security disability benefits differ from those applicable to 
VA determinations and an award of Social Security disability 
benefits is not binding on VA.  More importantly, the primary 
diagnosis in the award of Social Security disability was 
severe musculoskeletal impairment, and as detailed above, the 
clear preponderance of the evidence reveals that the severe 
musculoskeletal impairment is entirely unrelated to incidents 
of military service and is related to disabilities which 
first manifested many years after service.  The secondary 
basis for the award of Social Security disability was chronic 
PTSD and anxiety and personality disorder.  As just 
evaluated, PTSD is not more than mild.  Personality disorders 
have been identified in psychiatric and psychological 
counseling evaluations after service.  However, personality 
disorders are not considered disabilities for VA compensation 
purposes and symptoms from personality disorders may not be 
considered in considering the veteran's eligibility for a 
total rating based on unemployability.  Accordingly, the 
award of Social Security disability benefits was based upon 
nonservice-connected disabilities and not service-connected 
disabilities.  Instead, his service-connected disabilities 
have been evaluated fairly and most generously and result in 
a combined 70 percent evaluation but do not result in his 
inability to maintain employment.

The record reflects that at one time the veteran had a 
substance abuse disorder.  Service connection for primary 
substance abuse is expressly prohibited.  See 38 U.S.C.A. 
§§ 101(16), 105(a) (West 1991).  Moreover, no VA compensation 
will be paid if disability is the result of a veteran's abuse 
of drugs.  38 U.S.C.A. §§ 1101, 1131, as amended by 
§ 8052(a)(2), (3) (West 1991 & Supp.).  Moreover, while a 
claim for secondary service connection for substance abuse 
may be allowed (so long as there is competent clinical 
evidence supporting such allowance), no actual compensation 
for such service-connected disability may be paid.  See 
Barela v. West, 11 Vet. App. 280, 283 (1998); VAOPGCPREC 2-98 
and 7-99.  Thus, this would preclude consideration of 
additional disability from secondary substance abuse to be 
considered in the award of a total rating based upon 
unemployability resulting from service-connected 
disabilities.

A private mental status evaluation from July 1997 concluded 
that the veteran might be able to engage in vocational 
activities if he could deal with pain and receive some relief 
from PTSD.  The Board has concluded that PTSD is mild and the 
significant amount of pain is documented to result from 
nonservice-connected disabilities.  A May 1997 disability 
determination evaluation on file concluded that the veteran's 
employability was quite low principally related to orthopedic 
disability which, again, is not primarily due to service-
connected disabilities.  Accordingly, a total rating for 
compensation is denied because the veteran's inability to 
work is not shown to result from service-connected 
disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left knee meniscectomy is denied.

Entitlement to a compensable evaluation for left knee 
instability is denied.

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a shell fragment wound of the upper left back is 
denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound of the left buttock is 
denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a total rating based upon individual 
unemployability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

